Order filed October 20, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-10-00440-CR
                                    NO. 14-10-00441-CR
                                      ____________

                   SIR JOSHTON STA VOHN MARTIN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 185th District Court
                                 Harris County, Texas
                       Trial Court Cause Nos. 1212862 & 1212863


                                          ORDER

       On October 4, 2011, this court ordered the clerk of the 185th District Court to
deliver the originals of State’s exhibits 16 and 57 to this court for inspection by the justices
of this court. On October 12, 2011, the clerk filed originals of State’s exhibits 16 and 57
with the clerk of this court. Both exhibits are video surveillance footage in CD format.
State’s exhibit 57 is a playable CD and is capable of review by the justices of this court.
State’s exhibit 16 was not sent to the court in a playable format.
         The clerk of the 185th District Court and the parties to this appeal are directed to
deliver to the clerk of this court the original of State’s exhibit 16 in a format that can be
played on a commercial DVD player or computer, on or before November 7, 2011. The
clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s exhibit 16, to the clerk of the 185th District
Court.

                                                  PER CURIAM




                                              2